Citation Nr: 1550815	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  08-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from September 1, 2005, and to a rating in excess of 20 percent from May 12, 2012, for degenerative disc disease (DDD) with arthritis and spondylosis of the thoracic and lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left wrist strain, with a history of fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating, each, for DDD, with arthritis and spondylosis of the thoracic and lumbar spine (back disability), and for residuals of left wrist strain with a history of fracture (left wrist strain disability), each effective September 1, 2005.  In December 2006, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for these disabilities.  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2008. 

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2011, the Board remanded the higher initial rating claims to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development and adjudication.

In a November 2012 rating decision, the AMC granted a higher, 20 percent rating for the thoracolumbar spine disability, effective May 16, 2012. In a January 2013 rating decision, the AMC assigned a higher initial, 10 percent rating, each, for the thoracolumbar spine disability and the left wrist disability. each effective September 1, 2005.  However, inasmuch as higher ratings for each disability  are assignable, and the Veteran is presumed to seek the maximum benefit for a disability, the claims for higher ratings (recharacterized as now encompassing the matters set forth on the title page) remain viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in the November 2012 and January 2013 rating actions, respectively, the AMC granted service connection and assigned an initial 20 percent, each, for lumbar radiculopathy affecting each lower extremity, effective May 16, 2012; and granted service connection and assigned an initial 10 percent rating for carpal tunnel syndrome of the left wrist, effective January 11, 2013.  The Veteran has not appealed any of these determinations.

In November 2014, the Board remanded the claims on appeal for further development.

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to a prior August 2011 remand, the Board directed the AOJ to, inter alia, associate with the claims file any existing VA vocational rehabilitation records or folder, as a March 2006 rating decision reflects that entitlement to an evaluation for vocational rehabilitation had been established but that a serious employment handicap had to be found.  The Board's review of the record includes several requests by the RO to secure such records, including most recently an October 2012 electronic mail request with a written notation to "please deliver to Amy Macek on the 3rd floor."  However, the Veteran's claims file contains no responses to the RO's requests, no vocational rehabilitation records/folder are associated with the claims file,  and supplemental SOCs dating October 2012, January 2013, and March 2015 are silent for any mention or consideration of any vocational rehabilitation records.  Additionally, since the Board's last remand in November 2014, the Veteran's claims file has been the Veteran's claim file has been converted from paper to electronic, and the Board acknowledges the possibility that the Veteran's vocational rehabilitation file, if associated with the previous paper file, may not have been copied and uploaded into his new electronic claims file.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives of the August 2011 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Because the note on the October 2012 electronic mail request indicates that such vocational rehabilitation records may exist, a remand is necessary to again attempt to obtain those records.


Also while these matters are on remand,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The record reflects VA treatment records dating to January 2013.  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since that date.  See Bell v. Derwniski, 2 Vet. App. 611 (1992) (holding VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).

The AOJ should also give the another to provide, or to provide appropriate authorization to obtain, private (non-VA) medical records, to particularly include post-service treatment records from the Lancaster Community Hospital, Southern California Orthopedic Institute, and Edwards Air Force Base.  The Board acknowledges that, in an attempt to comply with the Board's August 2011 remand directive in this regard, the AMC sent letters to the Veteran in August 2011, September 2011, and March 2012, and that the Veteran did not respond to any these letters.  Additionally, the Board's November 2014 remand also directed that another such letter be sent to the Veteran.  Although the March 2015 supplemental SOC reflects that a letter was sent on February 2015, no such letter is included with the Veteran's claims file.  However, given the possibility that he may have received additional treatment for the disabilities on appeal, and to afford him every possible consideration, the AOJ should again solicit information, evidence, and, if appropriate, authorization, to obtaining all outstanding records of private treatment, to include from the facilities identified above. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for further examination, if warranted) prior to adjudicating the claims on appeal.  The AOJ's adjudication  of each claim should include specific consideration of whether any, or any further, "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found). pursuant to Fenderson, is warranted. 


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, to include from the West Los Angeles VAMC, dated  since January 2013.t.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.  Associate with the electronic claims file any existing VA vocational rehabilitation records or folder.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish  current authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, to include from Lancaster Community Hospital, Southern California Orthopedic Institute, and Edwards Air Force Base. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified-to particularly include from the facilities noted above-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further examination, if warranted), readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  Adjudication of each claim should include  consideration of whether any, or any further, staged rating of the disability is warranted.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

